Kirby, J., (after stating the facts). 1. It is contended here that appellant was not negligent, and that the killing of the animal was unavoidable. 2. That it complied with the statute by posting a notice and description of the animal killed and incurred no penalty by failure to keep it posted. I. The question of negligence of appellant in the killing of the animal was submitted to the jury upon proper instruction, and they found for appellee. The testimony showed that no effort whatever was made to stop the train, and no warning or alarm given to frighten the animal while she was running down the track parallel with the train for 75 or 100 yards. It is true the engineer stated that the mare was,, not close to the track during this time, but he was contradicted by one witness who saw her and by the physical facts of the tracks being near the end of the ties and continuing to the place where the animal was killed. The testimony was sufficient to sustain the finding of the jury. I-I. It is next contended that no penalty was incurred by the failure to post and keep posted the notice and description of the animal killed as required by section 6774, Kirby’s Digest. Said section requires “the conductor or engineer on the train doing the damage shall cause the station master or overseer at the nearest station house to the killing or wounding to post, within one week thereafter, and to keep posted for 20 days thereafter, a true and correct description of such stock as may have been so killed or wounded, at the nearest station house and the nearest depot house, giving a true and correct description of the color, marks, brands, etc., * * * and, on failure to so advertise any stock so killed or wounded, the owner shall recover double damages for all stock so killed and not advertised. * * *” There was some testimony tending to show that the notice was made out b)r the section foreman and sent by his eleven-year-old son, who tore a hole in the paper and hanged it on a nail in the waiting room of the depot where such notices were usually posted within a week after the killing. Two or-three witnesses testified that they examined the waiting room within two or three days after the killing and found no such notice posted there, nor anywhere else about the building, and that they examined it every two or three days for 30 days thereafter and saw no such notice posted' there. The purpose of the law was to require the advertising of the killing or injury of the animal, to apprise the owner thereof and assist him in its identification, and it could not be said that the hanging of the paper containing the notice on a nail, without anything else to secure it, as was testified to, was a compliance with the statute. Such notice could not reasonably be expected to remain posted and advertise the stock killed for the 20 days required, and the testimony conclusively shows that it did not remain posted any length of time if it was posted, and casts a doubt as to whether it was posted at all. The jury answered the question “Was the notice posted and kept posted?” “No,” and the testimony sustains their finding. It is true that the testimony shows that the section foreman got the description of the animal killed to put in the notice from the owner, who knew it had been killed, within 20 or 30 minutes after it occurred, and of course, the notice, if it had been pasted in strict compliance with the statute, could not have been of any •benefit to apprise the owner of a fact already known to him, but the statute malees the company liable for such .failure to advertise stock killed and injured, and malees no exception of “the case of the owner who has actual notice of the injury sustained by him.” Memphis & Little Rock Rd. Co. v. Carley, 39 Ark. 246. The appellant, having failed to comply with the law in posting and keeping posted for the time required, the description .of the animal killed, incurred the penalty denounced by the statute, and the double damages were properly assessed by the court. Memphis & L. R. Rd. Co. v. Carley, supra. The judgment is affirmed.